           Case 1:21-cv-00188-RA Document 12 Filed 04/12/21 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 4/12/2021


 CHARLES BLAKE,

                              Plaintiff,

                         v.                                        No. 21-CV-188 (RA)

 CITY OF NEW YORK, NEW YORK CITY                                          ORDER
 POLICE DEPARTMENT, POLICE OFFICERS
 JOHN DOES 1-6,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff Charles Blake brought this action pursuant to 42 U.S.C. § 1983 on January 9, 2021.

The case was subsequently designated for participation in Local Civil Rule 83.1, Plan for Certain

§ 1983 cases against the City of New York.     Defendants the City of New York and the New York

City Police Department were served on January 20-21, 2021.

        Pursuant to Local Civil Rule 83.10, Plaintiff was required to serve, at the same time as he

served the complaint, a “§ 160.50 Release” for sealed arrest records for the arrest that is the subject

of the complaint. If that release was served on Defendants, their answer was due on April 11, 2021.

Defendants have not yet responded to the complaint. By no later than April 19, 2021, Defendants

shall either respond to the complaint or send a letter to Plaintiff’s counsel and the Court requesting

the § 160.50 release.

SO ORDERED.

 Dated:    April 12, 2021
           New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
